DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to application filed on 4/28/2021.
	Claims 1-20 have been examined and are pending with this action.  
Information Disclosure Statement
Information disclosure statement(s) (IDS) submitted on 4/28/2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting obviousness as being unpatentable over claims 1-20 of U.S. App # 15790243 & 1-20 of U.S. App # 17/210111. Although the conflicting claims are not identical, they are not patentably distinct from each other.

	It is noted that (U.S. app 15790243 & 17210111) teaches substantially the same limitation as Instant application’s independent claims and dependent claims.  Guinane teaches a storage retrieval method comprising: providing a primary storage system possessing a first data file and a directory listing that said first data file is local on said primary storage system (see p. 20, and fig. 2, the website to be migrated to the CMS with data and directories store in server)  &  Banka discloses the deficiency of Guinane which recites as said directory listing with a breadcrumb file that is linked to said webpage (see col. 5, ln 47-50,  & col.3, ln 10-20: “After the import/in-place-migration is complete, the SharePoint site 28 contains "links" to each file imported, such as shown in FIG. 9 & The primary storage and long-term or archiving storage may be performed on two different areas of the same physical storage device 14 or alternatively, may be performed on two physically different and/or remotely located storage devices 14.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Backa because after said archiving step, would enable the method to provide an easy/faster location of the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 9-13 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guinane (US Pub. 2014/0082479) (Eff filing date of app: 9/17/2012) in view of Backa (US Pat 9,235,356) (Eff filing date of app: 10/3/2011) 


As to claim 1, Guinane teaches a storage retrieval method comprising: providing a primary storage system possessing a first data file and a directory listing that said first data file is local on said primary storage system (see p. 20, and fig. 2, the website to be migrated to the CMS with data and directories store in server); 
migrating a copy of said first data file to a first archive location in an archive storage system (see abstract, “(see p. 21 and fig. 1, character 104, migrate existing website);”);
(see abstract, “sends the content modules to the CMS via an application programming interface (API) to generate a second website which resembles the website to be migrated based on the content modules ”);
Guinane does not expressly teach replacing the directory with a breadcrumb file.
Backa teaches replacing said directory listing with a breadcrumb file that is linked to said webpage (see col. 5, ln 47-50,  & col.3, ln 10-20: “After the import/in-place-migration is complete, the SharePoint site 28 contains "links" to each file imported, such as shown in FIG. 9 & The primary storage and long-term or archiving storage may be performed on two different areas of the same physical storage device 14 or alternatively, may be performed on two physically different and/or remotely located storage devices 14.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Backa because after said archiving step, would enable the method to provide an easy/faster location of the file.
Claims 9 and 16 are rejected based on rationale provided for claim 1.

 
As to claim 2, Guinane/Backa discloses  the storage retrieval method of claim 1 further comprising managing said webpage in a storage characterization and migration software platform (SCMS) (see Backa, col. 1, ln 32-41, “A number of storage software vendors provide solutions that will store and organize data.  Examples of such solutions in include conventional NAS, SAN or DAS storage devices which are typically deployed and maintained by an enterprises IT department.  In addition, there is currently a trend towards public and private cloud-based or virtual data stores and associated name spaces supported internally and externally, and accessed by users via a Wide Area Network such as the Internet and by legacy protocols such as CIFS and NFS.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane by the teaching of Backa because after said archiving step, would enable the method to provide an easy/faster location of the file.

As to claim 7, Guinane/Backa discloses  the storage retrieval method of claim 1 further comprising further comprising opening said webpage via said breadcrumb, said breadcrumb located in said primary storage system (see Guinane, fig. 2). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Guinane (US Pub. 2014/0082479) (Eff filing date of app: 9/17/2012) in view of Backa (US Pat 9,235,356) in further view of Shimada et al (US Pub 2011/0035409).

As to claim 6, Guinane/Backa discloses  the storage retrieval method of claim 1 (see p. 20, and fig. 2, the website to be migrated to the CMS with data and directories store in server);  further comprising.
Guinane/Backa  does not expressly teaches deleting said first data file from said primary storage system after said migrating step is complete. 
Shimada teaches deleting said first data file from said primary storage system after said migrating step is complete (see p. 31, “The migration controller 13 deletes the file from the primary storage 11 after the migration is completed.”). 
Guinane. by the teaching of Shimada, because the storage retrieval method further comprising deleting said first data file from said primary storage system after said migrating step is complete, would enable the method to some space from the primary storage.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guinane (US Pub. 2014/0082479) (Eff filing date of app: 9/17/2012) in view of Backa (US Pat 9,235,356) in further view of Tarenskeen (US Pub 2002/0161784).


As to claim 6, Guinane/Backa discloses  the storage retrieval method of claim 1 (see p. 20, and fig. 2, the website to be migrated to the CMS with data and directories store in server);  further comprising.
Guinane/Backa  does not expressly teaches restoring of data in the primary storage.
Tarenskeen teaches directing said copy of said first data file from said archive storage system to be restored to said primary storage system  (see p. 5 and 24, archive and restore between two different system).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Guinane. by the teaching of Tarenskeen, because the storage retrieval method further comprising directing said migrated first data file from said archive storage system to be restored to said primary storage system, would enable the method because “he archive and restore mechanism in accordance with some embodiments involves the concurrent execution of an archive process and a restore process, with a relatively fast transfer medium defined between the archive and restore processes.”, (see p. 18). 

Claims 10-13 & 17-20 are rejected based on rationale provided for claims 1-2 and 7 rejections.
 

Allowable Subject Matter
Claims 3-5  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                                                                                                                                      
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449